....


                              .
                                        \



OFFICE   OF THE ATI’ORNEY     GENERAL       OF TEXAS

                    AUSTIN
ltb ma o nto
           a b 8l.l
                 b mmlaltto4                   at   m y sp o o la l
8o#mloA0r th oLa g l4 k tun
                         uzdat                       4 uo ho th e r
tmo       aa mr         be luoeoury      to    aham probeblo
obsgU*

" ~~uulrrttuJuruy.1,lW6            uvo in
the oau 0r omqpao7 aA4 bpmtl*.        publio
WG~O~*   ~bd wih a r0ut4eih8     ~0k   0r th0
to w wr a ip    o r +h ts0~80,  ~0lp p r o p r ?h-
t1 o$A.A
       UOOOO  OSth e ea o& hAd uat101patod
r o YeAw0  r rt0d8 fKI8iliohwJhapplv-
          the
prlatiw latobolud, ehd.l b. *ad. IQ-cm
and aftorJanuary1, lD4brno billoontaluinil
a      rpproprlatloa        ohdl      ba oonaldend          aa pwcl-
od or bo aen* to @ia@00mrno~ tar oonaidere-
ti0n tdiJ3   md   W&OO             th8 aolptdhr            0r mu0
A4OOWtO    lA~OPOOO~~O             OOFtifiO8t4        %hOrOOIJ 8hOW-
lagtht tbo moqat8pproprlbtad                         imritbinthe
m40wt        80tbaiod       to be evasub             in    the *mot-
OdfWdO.

l   ‘mlu a    th e C~tr o llU          ilAd     u l a p p r o p r la tlo A
bill     akooodn the        l8tkut.d      ~vuma           he aball
oAdoro*oAahrlAdlAgtherooAwdNtwAto~


th b AOO.8~ ltOp BB tUllkttito       b r iA(
                                           lmh
                                             $
            to UHh iA a 8 r o vo Aw~llth ub y
approprlaticm
        ldditloml eevenue ov roduo4 thoap-
BOA.
” ‘For tho$urpooo
                of fxA&iolAg
                           theoutrtaAdiag
0blllptionr         0rth0       OII~~~~AWO~O              ~tn~   0r   th0
                                                weadaent 18 to plroothe
                                                             0r ta BOO-




i.su     a8         u8uruuo         or b0a.d~ *r0r         th0   p~p08e         0r
nmaolng the OUt&8ud&g obligetlom0r                                        the
;y~;omfo                        mad        or   th   atat0   and   pmiq
 t                    woouAto             OA    a uah    bui8.'


     %o a mlAgua o h
                   b a o loto
                           ~ mo a n
                                  th a l
                                       to tua Ga
                                              l oh
&ml1 be lvaileble~ w .tLu wltbln the luaooedkg
bioanbu to pay ltoaoaf oxpoaooror e&h ataqp-
propPlatlon           h88        beul      mwlo,   wlla you     ptuoe       ravlro
thlo      o   dttu             uhehor         or  mt tb     provloioA#           of
haok           bi    8ootioA            190   mmadaoe         roqullw       tllo      sta t0
toopomto~aQaahbuio~iraruidoStw~Jummy
l# 194s?




                                                                 tothprm-
                                                                      ooo
of-to%uuokwboequwtto                                              heldbbJt.bam.
                                                             thorn0
n, h OUWU’, -                     St& O %a ~WUQUh’Odt0              g0 OA l ‘Oorh
ba8la@.itoaend a&or Jumpy 1, 194S the qubrtLoa
arloooa8 to thkrkaturq'8tatmo    or outotoadlAg  ua-
lmld-to      a8 .oarpmd rltkthat      or WwaAto lo-
ouodafterthat data. M              01100r th8 mt
                                                                                                            646




       rbore       quoted        rmquired          the     Owptroller       in    adVmce
       0r~0h s~kur 0r tb0 ~gi~i8t~0     to 08thit0
       fwd.8t3mt~dl.l
                   k lailahle     for rppruyriatioti
       dur- lwh Sorrinn-prrd
                           for the suooemding bi-
       umlum.            Ourquortioll~                   will the Coaptrollerbs
       F&                t&&O            iAt       OOAA%blWt%OA         th0 total           OUt-
                                        wmmto    in dekrmbhg    the net
       omunt of uoh                    that mill bo rv8Uabl.a Sor appro-
       priation r 0r a 0
                       lAo u o edlAg
                                 blomlumt IA0tb .r
       wr68, dll thenota8imlnt~vallablo r00wpOph
       rtloxa bo the grooo ratl.dQmtodrovonuefor the
       OUOOdiAg bkrrnirrr bO8 th0 t0a.a UWUXIt Oi VW-
       r&At8 out8tadlng and unpaid thet rera i8ouod
       prioz to tha aate or luoh lotlMtm?




       WAld be av~le,                          to-at:          (10,000,000.00,
                                                                             or
       oouldhadl8regu-dallpxw~o~l8nud*uranto
       rad oertlfy #86,000 000&O u l&a net amount avail-
       ab&o SQF          rpproprdonta
                wplywgt0               the   queotion8         8ubPrZttrd    In     th0      rorOt;oing
lottw w 8haalwuer thw in tholrorder.                                             It lo our @AiOA
thA
  ar t
     tlo
       8,s
         la
          utio
             ln                                         doe*   nudrtorll~         require          tbo   state
                                                                                                                  I
                                                                                                                  i
toopuate we                   'ouhbulo                  rlwagd artorJukuary1,104b.
Ph.   people,        b      uloptkrg         tb.    WWdMAt,          .+idOAtlJ         had that JSIW-
                            thuwlu           the oMa&ont            wul6   Urw              A0 purpoom
                                               be
sllblt&~thaana6mwtbD
ia adopttng it   would do a wolooo thlqe        !Phat the       laturo
inouhalttlAgL Muaoat (Badthe poop10h voung                Y Of it)
lAtud@dtbattb              l wo to p luetb ,llt8to o nr ea a h
b a o ii
      lo M n& r o o t,tb0~~0rthfi~0rbawO~
tale6 lA the n001utiorr(X.J.$iMO&) OuMsttlAg tha e
mt,   8hhh  f0rr  0i haa0t    rOs th000   in ~WW   0s otu lptiorr
Ofth#  WWdM At F U6Ou fOu OWOt
                                                                                     c-   --
.       -




            or   tha   afrta   0r   Nobruh    that
                                                “m    bOAdo,   o*   other ovidonoee
            or lndebtedneo~, oo luu*d,        ohall bo valid unl808 the 8a~8
            &sll hue endorord timwon a oortifloato                olgaadby tho Sac-
            r o t8r Ja nd Alldlto r o r at&o,  Oh o r lAg tb o lSM 18 i8sued pur-
            ouont to law,".-8 not oolf-omting,               but required 106ia-
            latlotlto 0        ltintolieot, ti It uu olaimod that them
            bein& AO ouoh ""I e@alatiorr, the pxwlrlo~ remained IA abeymoe.
            !i?heGuprwamUourt of Nobmoka in lto opinion,saidg "This
            rule aom      to bo fairly deduoibk irgl~ the authorltiosr that
            ii Use oowtltutlonalpcov?oloa, llthor dlroctly-or by lmpll-
            uatlon, Smpooos 8 duty A~AA 8~ ofSlo*ror oftloers,              no legis-
            latlon lo ~aeesary to requfkw tho porioImaMo of that duty.'

                       In reply to your ioootu3quutlon vm #Ink tho carp-
             trollor will aeoormr14g-  hvo to ti    Into ooA8lderatioa the
             tOkl O+Otrroding Wl%AtO, iA dOtOWiAiA&J th8 Mb -t         Or
             orah th8t rillba avri&able for S&QriS~%lLtiOA$~ oth.~%80, It
             woAld ba imjworlblota'pl8oo th8 6tate 011 8 'umh baslo. If
    .        the antlolpatodro~enueafix the blmnlum beginning Juuaary 1,
            .1046, should b8 lotlwatrd at (36,000,000 ond the m(;lslatwo
             should appropriate #66,Q00,000 the out8tuxUwuarrMt.r     would
             heooa8arlly hew %o bo przd.Ln the ardor or their.roLl8tratlon
             8~d at the end or tho blwnlum them would Lo gutatmdl~      OS-
             pt?oaa+ely the 1)omo:luu0uAt of runat    am in the boginni~,
             and tho State mnald not.be 0A.a orih.brsl8. Tho fl~a~olal
             oltuatloti would not be #magod.
                                             ..
                                                           Vary   truly yours
                                                      AT'LOWX     QiwmAL   OF TEXM